Citation Nr: 1541458	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disorder to include rotator cuff strain, sprain, tear, and post-operative repair residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1989 to January 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) which denied service connection for a right shoulder full thickness tear.

In April 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection for a right shoulder disorder is warranted because, in 2010, his service-connected right knee gave out causing him to fall and injure his right shoulder.

Unfortunately, insufficient records are present for the Board to decide the claim.  Service treatment records indicate that the Veteran was seen for right shoulder complaints.  Clinical documentation from January 1993 states that he was seen for right shoulder pain after moving furniture.  No right shoulder diagnosis was advanced.  

He was seen for right shoulder complaints after separation of service.  An August 2011 VA treatment record notes a June 2005 diagnosis of "Rotator cuff (capsule) sprain or strain."  

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for low back injury residuals, right knee patellofemoral syndrome, and left knee patellofemoral syndrome.

The report of an April 2011 VA examination states that the Veteran presented a history of a 2010 fall and that he underwent a January 2011 right rotator cuff repair.  The examiner stated that:  the Veteran had "minimal pathology to the bilateral knees;" and although, "he did report the knees giving way, there is no clinical or radiographic evidence that this would have occurred, or was severe enough to cause the knee to give way;" and "the orthopedic report states that the Veteran simply slipped in the shower."  The examiner, therefore, concluded that "the right shoulder condition is not caused by or secondary to the Veteran's right knee as a result of a fall."  The examiner did not, however, discuss the Veteran's documented in-service right shoulder complaints, nor his documented June 2005 rotator cuff (capsule) sprain or strain.  

In a September 2012 Social Security Administration (SSA) Administrative Law Judge decision, it was noted that the Veteran had "give way weakness of the right knee."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the examiner did not discuss either the Veteran's right shoulder complaints that occurred during active service or his June 2005 right shoulder disability and, given that there is a conflict between the VA examiner's report and the conclusions stated in the SSA decision, the Board finds that further VA right shoulder examination is required to adequately address the issues raised by the instant appeal.

The evidence considered by the SSA in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

VA should also obtain all treatment records which could be potentially helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA clinical documentation after May 2013 is not of record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment of his right shoulder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2. Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

3. Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2013.

4. Schedule the Veteran for a VA shoulder examination to obtain an opinion as to the nature and etiology of his post-operative right shoulder disorder, conducted by an appropriate physician.  All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should advance an opinion as to the following:

a. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent right shoulder disorder had its onset during active service, is etiologically-related to his active service right shoulder complaints, and/or otherwise originated during active service?
b. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disorder was caused by the Veteran's service-connected disabilities?
c. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disorder was aggravated (increased in severity beyond its natural progression) by the Veteran's service-connected disabilities?

Service connection is currently in effect for low back injury residuals, right knee patellofemoral syndrome, and left knee patellofemoral syndrome.

5. Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims' (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




